—Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about October 30, 1998, which, in an action for divorce, insofar as appealed from, awarded plaintiff various items of pendente lite relief, unanimously modified, on the facts, to alter the award of temporary maintenance to $2,500 a month, to vacate the awards of 50% of all of plaintiff’s unreimbursed nonelective medical, dental and psychiatric expenses, and to alter the rate at which arrears are to be paid to $1,000 a month, and otherwise affirmed, without costs.
Although pendente lite relief was properly granted given that defendant’s income far exceeds plaintiff’s and that plaintiff has been shouldering most of the burden for supporting herself and the parties’ two children, who reside with her, the temporary maintenance set by the IAS Court imposes too great a financial burden upon defendant, given his income, and has been adjusted so as to better reflect his ability to contribute toward her reasonable needs (Domestic Relations Law § 236 [B] [6] [a]). Concur — Sullivan, J. P., Tom, Mazzarelli, Rubin and Friedman, JJ.